            Case 1:19-cv-00844-JD Document 1 Filed 08/14/19 Page 1 of 10



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW HAMPSHIRE

GRACE MCELROY,                                        *

       Plaintiff,                                     *

v.                                                    *

                                                      *       Case No:
TRT HOLDINGS, INC.
                                                      *
OMNI MOUNT WASHINGTON, LLC
                                 *
OMNI HOTELS MANAGEMENT CORPORATION
                                 *
DAVID IKASALO
                                 *
     Defendants.
*    *     *     * *    *   *    *                            *      *       *       *       *     *

                                    NOTICE OF REMOVAL

       Defendants TRT Holdings, Inc., Omni Mount Washington, LLC, Omni Hotels

Management Corporation, and David Ikasalo (collectively, “Defendants”), by counsel, pursuant

to 28 U.S.C. §§ 1332, 1441, and 1446, hereby file their Notice of Removal of this action to the

United States District Court for the District of New Hampshire. As addressed below, this Court

has subject-matter jurisdiction over this action pursuant to 28 U.S.C. § 1332(a) because there is

complete diversity among the parties, and it is plain from the face the Complaint that the plaintiff,

Grace McElroy (“Plaintiff”), seeks judgment in excess of $75,000, exclusive of interest and costs,

for her claimed “serious and permanent injury”. (Compl. ¶ 11.) In further support of this Removal,

Omni states as follows:

                                        INTRODUCTION

       1.      Plaintiff initiated this action on June 27, 2019 by filing this Complaint in the

Grafton County Superior Court. The state court action was assigned civil action number 215-2019-

                                           Page 1 of 10
             Case 1:19-cv-00844-JD Document 1 Filed 08/14/19 Page 2 of 10



CV-00229.

        2.      Plaintiff’s Complaint alleges that she was a guest of the Omni Resorts Mount

Washington Hotel on July 4, 2016, when she was allegedly struck by a hotel shuttle van operated

by David Ikasalo. (Compl. ¶ 7.) Defendants deny Plaintiff’s allegations.

                                  GROUNDS FOR REMOVAL

   I.        REMOVAL IS PROPER BECAUSE THIS COURT HAS SUBJECT MATTER
             JURISDICTION PURSUANT TO 28 U.S.C. §§ 1332 AND 1441.

        A.      Removal is timely and the amount in controversy exceeds $75,000.

        3.      Removal is timely pursuant to 28 U.S.C. 1446(b) because Defendant’s Notice of

Removal was made within thirty (30) days of service of the Summons and Complaint upon the

Defendant. Omni Mount Washington, LLC and Omni Hotels Management Corporation were

served with the Complaint on July 18, 2019.

        4.      The amount in controversy requirement for diversity jurisdiction is satisfied in this

case because it is clear from the face of Plaintiff’s Complaint that the “matter in controversy

exceeds the sum or value of $75,000, exclusive of interest and costs.” 28 U.S.C. § 1332(a).

        5.      The Complaint fails to demand a sum Plaintiff is seeking. However, 28 U.S.C.

§1446 (c)(2) provides:

         (2) If removal of a civil action is sought on the basis of the jurisdiction conferred
        by section 1332(a) [28 USCS § 1332(a)], the sum demanded in good faith in the
        initial pleading shall be deemed to be the amount in controversy, except that--
                 (A) the notice of removal may assert the amount in controversy if the initial
                 pleading seeks--
                         (i) nonmonetary relief; or
                         (ii) a money judgment, but the State practice either does not permit
                         demand for a specific sum or permits recovery of damages in excess
                         of the amount demanded; and
                 (B) removal of the action is proper on the basis of an amount in controversy
                 asserted under subparagraph (A) if the district court finds, by the
                 preponderance of the evidence, that the amount in controversy exceeds the
                 amount specified in section 1332(a) [28 USCS § 1332(a)].
                                            Page 2 of 10
             Case 1:19-cv-00844-JD Document 1 Filed 08/14/19 Page 3 of 10




        6.       Pursuant to 28 U.S.C. §1446 (c)(2)(A), Defendants states the amount in controversy

exceeds the sum of $75,000 as Plaintiff has alleged that as a result of the incident she “sustained

serious and permanent injury, including, but not limited to: a concussion and a head/scalp

laceration, a left rib fracture and a contusion to her lung, along with emotional trauma and other

injuries, both past and future.”. (Compl. ¶ 11.) Plaintiff further claims she “has undergone pain and

suffering, emotional trauma, missed time from activities and hobbies and attended medical

treatment, and has incurred medical expenses and has suffered emotional distress, reduced

enjoyment of life, and diminished physical capacity” as well as “will continue in the future to

sustain pain, suffering, the need for periodic medical treatment, and medical expenses, permanent

injury, further, and reduced enjoyment of life”. (Compl. ¶¶ 12-13.)

        7.       Although Defendant denies that Plaintiff is entitled to any award of damages, the

Court should infer from Plaintiff’s purported damages, including her alleged past, present and

future claims for damages, as well as severe physical and mental injuries all of which she claims

are permanent, that she is seeking recovery in an amount in excess of this Court’s jurisdictional

minimum. Where the Complaint fails to state an amount in controversy, “the proper procedure is

to look only at the face of the complaint and ask whether the amount in controversy [is] likely to

exceed [$ 75,000].” Evans v. Yum Brands, Inc., 326 F. Supp. 2d 214, 220 (D.N.H. 2004) (quoting

Allen v. R & H Oil & Gas Co., 63 F.3d 1326, 1336 (5th Cir. 1995). Plaintiff’s allegations weigh

heavily in favor of finding the Complaint states an amount in controversy in excess of $75,000.00.1



1
 However, if the amount in controversy is not facially apparent from the Complaint, Defendant requests leave to
conduct limited discovery with respect to damages so that it may demonstrate the amount in controversy is satisfied.
A removing defendant need only show that it is “more likely than not” that the amount in controversy exceeds $75,000.
Gafford v. Gen. Elec. Co., 997 F.2d 150, 158 (6th Cir. 1993), abrogated on other grounds by Hertz Corp. v. Friend,
559 U.S. 77, 91 (2010); See also, e.g., Shannon v. Albertelli Firm, P.C., No. 4:13-CV-0265-HLM, 2014 U.S. Dist.
LEXIS 185636, at *14 (N.D. Ga. Jan. 21, 2014) (noting in some cases the defendant may need to provide additional

                                                  Page 3 of 10
            Case 1:19-cv-00844-JD Document 1 Filed 08/14/19 Page 4 of 10



See e.g., Duchesne v. Am. Airlines, Inc., 758 F.2d 27, 28-30 (1st Cir. 1985) (holding that ten months

of dizziness and headaches supported claim in excess of $ 10,000 in 1984 dollars despite

"negligible" medical expenses); Evans, 326 F. Supp. 2d at 221 (“Evans's claims for her own alleged

Hepatitis A and the loss of consortium and emotional distress…could be valued at $ 75,000 or

more); In re Yasmin & Yaz (Drospirenone) Mktg., Sales Practices & Prods. Liab. Litig., 692 F.

Supp. 2d 1025, 1040 (S.D. Ill. 2010) (“Given the severe and ongoing nature of the injuries alleged,

the Court finds that it is plausible and supported by the preponderance of the evidence that the

amount in controversy has been established.”); Roe v. Michelin N. Am., Inc., 613 F.3d 1058, 1064-

65 (11th Cir. 2010) (concluding that when the value of the plaintiff's claims were analyzed with

judicial experience and common sense, the amount in controversy likely exceeded the $75,000);

Carr v. Halloway, Civil Action No. 5:09-cv-327 (HL), 2010 U.S. Dist. LEXIS 104878, at *8-9

(M.D. Ga. Oct. 1, 2010) (finding that, based on the Court’s judicial experience and common sense,

the plaintiff’s claim likely would result in a pain and suffering award that would bring Plaintiff’s

case in excess of 75,000.00 even though plaintiff did not assign dollar figures to the amount of his

claimed damages for pain and suffering); Gebbia v. Wal-Mart Stores, Inc., 233 F. 3d 880, 882 (5th

Cir. 2000) (internal citations omitted) (holding that the amount in controversy was facially

apparent from the pleadings where the plaintiff sought damages for medical expenses, physical

pain and suffering, mental anguish and suffering, loss of enjoyment of life, loss of wages and

earning capacity, as well as permanent disability and disfigurement); Viens v. Wal-Mart Stores,

Civ. No. 3:96cv02602(AHN), 1997 U.S. Dist. LEXIS 24029, at *1 (D. Conn. 1997) (concluding

that the combination of the victim's lost wage claim and her lumbar spine injury claim established

that there was a reasonable probability that the amount in controversy exceeds the jurisdictional


evidence demonstrating removal is proper. (citing Roe v. Michelin N. Am., Inc., 613 F.3d 1058, 1061 (11th Cir.
2010))).

                                               Page 4 of 10
            Case 1:19-cv-00844-JD Document 1 Filed 08/14/19 Page 5 of 10



minimum); Gabrielle v. Allegro Resorts Hotels, 210 F. Supp. 2d 62, 65 (D.R.I. 2002) (“The fact

that Gabrielle and Rollins each allege that they are still disabled almost two years after the incident

and that their disabilities will continue indefinitely into the future weighs heavily in favor of a

finding that the Complaints demonstrate that the amount in controversy reasonably exceeds $

75,000.00.”); Yocham v. Novartis Pharms. Corp., No. 07-1810 (JBS), 2007 U.S. Dist. LEXIS

58938, 2007 WL 2318493, at *3 (D.N.J. Aug. 13, 2007) (“[I]t appears from the face of the

Complaint that the amount in controversy exceeds $75,000” where the plaintiff alleged a skin

condition which resulted in hospitalization at a burn unit and seeking “compensatory damages for

‘past, present, and future pain and suffering,’ lost earnings, past and future medical expenses and

punitive damage.”). In sum, Plaintiff’s allegations in her Complaint make clear that her claim for

damages satisfies the jurisdictional requirements of 28 U.S.C. § 1332(a).

       8.      The facial allegations of Plaintiff’s Complaint are sufficient to confer the

jurisdiction of this Court, even if Plaintiff subsequently attempts to amend her complaint or submit

other papers to this Court indicating her claim does not exceed $75,000. See Lowe v. Sears Holding

Corp., 545 F. Supp. 2d 195, 196-97 (D.N.H. 2008). In Lowes, this Court observed:

       The Supreme Court has held that “events occurring subsequent to removal which
       reduce the amount recoverable, whether beyond the plaintiff's control or the result
       of his volition, do not oust the district court's jurisdiction" -- including that "the
       plaintiff after removal, by stipulation, by affidavit, or by amendment of his
       pleadings, reduces the claim below the requisite amount." St. Paul Mercury Indem.
       Co. v. Red Cab Co., 303 U.S. 283, 291-93, 58 S. Ct. 586, 82 L. Ed. 845 (1938)
       (footnotes omitted). A number of circuits have held accordingly that, where a
       plaintiff files suit in state court without limiting his potential recovery below the
       threshold for federal subject-matter jurisdiction, he may not attempt to do so after
       the case has been removed to federal court. See, e.g., Werwinski v. Ford Motor Co.,
       286 F.3d 661, 667 (3d Cir. 2002); Gebbia v. Wal-Mart Stores, Inc., 233 F.3d 880,
       883 (5th Cir. 2000); Rogers v. Wal-Mart Stores, Inc., 230 F.3d 868, 872 (6th Cir.
       2000); In re Shell Oil Co., 970 F.2d 355, 356 (7th Cir. 1992); 14B Wright, supra,
       § 3702, 63-68…

       Though the First Circuit has yet to pass on this issue, one of this court's sister

                                            Page 5 of 10
             Case 1:19-cv-00844-JD Document 1 Filed 08/14/19 Page 6 of 10



       districts has agreed with the majority view "that plaintiffs may not change the
       amount in controversy after removal in an effort to defeat federal jurisdiction."
       Satterfield v. F.W. Webb, Inc., 334 F. Supp. 2d 1, 4 (D. Me. 2004). This court agrees
       that this rule makes eminent sense and, in any event, is dictated by the Supreme
       Court's decision in St. Paul. As the Court there explained, "[i]f the plaintiff could,
       no matter how bona fide his original claim in the state court, reduce the amount of
       his demand to defeat federal jurisdiction the defendant's supposed statutory right of
       removal would be subject to the plaintiff's caprice." 303 U.S. at 294.


Id. 196-97.

       B.       There is complete diversity among the parties.

       9.       Upon information and belief, at all relevant times hereto, including at the time of

filing of Plaintiff’s Complaint in state court and at the time of removal, Plaintiff was and still is a

resident, citizen and domicile of the State of New York. (Compl. ¶ 1.)

       10.      For purposes of diversity of citizenship, “the citizenship of an LLC is determined

by the citizenship of its members. And as with partnerships, where an LLC has, as one of its

members, another LLC, ‘the citizenship of unincorporated associations must be traced through

however many layers of partners or members there may be’ to determine the citizenship of the

LLC.” Zambelli Fireworks Mfg. Co. v. Wood, 592 F.3d 412, 420 (3d Cir. 2010) (quoting Hart v.

Terminex Int'l, 336 F.3d 541, 543 (7th Cir. 2003)).

       11.      At all relevant times hereto, including at the time of filing of Plaintiff’s Complaint

in state court and at the time of removal, Omni Mount Washington, LLC was a limited liability

company jointly owned by OHO Corporation and TRT Holdings, Inc. (See Affidavit of Jeremy

Williams (“Williams Aff.”), attached hereto as “Exhibit A”, at ¶ 2.)

       12.      For purposes of diversity of citizenship, a corporation is deemed to be a citizen of

both the state of its incorporation and the state where it has its principal place of business. 28

U.S.C. §1332 (c)(1). At all relevant times hereto, including at the time of filing of Plaintiff’s



                                            Page 6 of 10
             Case 1:19-cv-00844-JD Document 1 Filed 08/14/19 Page 7 of 10



Complaint in state court and at the time of removal, OHO Corporation, TRT Holdings, Inc., and

Omni Hotels Management Corporation were Delaware corporations with their principal place of

business in Dallas, Texas. (Williams Aff., Ex. A, ¶ 3.) Thus, at all relevant times hereto, Omni

Mount Washington LLC and Omni Hotels Management Corporation were citizens of the States of

Delaware and Texas for purposes of determining diversity.

       13.      Upon information and belief, at all relevant times hereto, including at the time of

filing of Plaintiff’s Complaint in state court and at the time of removal, David Ikasalo was and still

is a resident, citizen and domicile of the Commonwealth of Massachusetts.

       14.      Accordingly, at all relevant times hereto, including at the time of filing of Plaintiff’s

Complaint in state court and at the time of removal, there was and still is complete diversity among

the parties, and removal is proper under 28 U.S.C. §§ 1332 and 1441(b).

       C.       Venue and other requirements are satisfied.

       15.      This Court has jurisdiction of this action by reason of diversity of citizenship

pursuant to 28 U.S.C. §§ 1332(a)(1) and 1441(b). Venue for removal is proper in this District and

Division, see 28 U.S.C. § 1441(a), because this District and Division embraces Grafton County

Superior Court, the forum in which the removed action was pending. See 28 U.S.C. § 109. Thus,

this Court is the proper venue for this action pursuant to 28 U.S.C. §1441(a).

       16.      Defendants are not citizens of the State of New Hampshire, the state where this

action was brought. See 28 U.S.C. § 1441(b)(2).

       17.      As counsel for Defendants, the undersigned hereby certifies that all defendants who

have been properly joined and served join in and consent to the removal of this action.

       18.      Pursuant to 28 U.S.C. § 1446(a), a true and legible copy of all process, pleadings,

and orders served upon Defendants in the original state court action as of this date are attached



                                             Page 7 of 10
             Case 1:19-cv-00844-JD Document 1 Filed 08/14/19 Page 8 of 10



hereto as “Exhibit B”.

       19.      Pursuant to 28 U.S.C. § 1446(d), Defendants filed a written notice of removal with

the Clerk of the Grafton County Superior Court, where this action was pending, a copy (without

exhibits) of which is attached hereto as “Exhibit C”. A copy of this Notice of Removal is being

served upon Plaintiff’s counsel as required by 28 U.S.C. § 1446(d).

       20.       By filing this Notice of Removal, Defendants do not waive any defenses,

including without limitation, failure to state a claim, lack of personal jurisdiction, improper venue

or forum, all defenses specified in Fed. R. Civ. P. 12, or any other defense.

       21.      If any question arises regarding the propriety of the removal of this action,

Defendants respectfully request the opportunity to present a memorandum and oral argument in

support of the position that this case is removable and conduct discovery related to the facts that

support removal.

       WHEREFORE, TRT Holdings, Inc., Omni Mount Washington, LLC, Omni Hotels

Management Corporation, and David Ikasalo respectfully remove this action to the United States

District Court for the District of New Hampshire, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446.




                                           Page 8 of 10
          Case 1:19-cv-00844-JD Document 1 Filed 08/14/19 Page 9 of 10



                                           Respectfully submitted,

                                           TRT HOLDINGS, INC., OMNI MOUNT
                                           WASHINGTON, LLC, OMNI HOTELS
                                           MANAGEMENT CORPORATION, AND DAVID
                                           IKASALO


                                           /s/ Heather M. Gamache
                                           Heather M. Gamache
                                           Rackemann, Sawyer & Brewster, P.C.
                                           160 Federal Street
                                           Boston, MA 02110
                                           Telephone: (617) 542-2300
                                           HGamache@rackemann.com



C. Stephen Setliff (pro hac application to follow removal)
Eli Jason S. Mackey (pro hac application to follow removal)
SETLIFF LAW, P.C.
4940 Dominion Boulevard
Glen Allen, Virginia 23060
Telephone:     (804) 377-1260
Facsimile:     (804) 377-1280
Email: ssetliff@setlifflaw.com
        jmackey@setlifflaw.com
Counsel for Defendant




                                         Page 9 of 10
          Case 1:19-cv-00844-JD Document 1 Filed 08/14/19 Page 10 of 10



                                 CERTIFICATE OF SERVICE


        I hereby certify that on the 14th day of August 2019, the foregoing document was

electronically filed with the Clerk of Court using the CM/ECF system, which will then send a

notification of such filing upon all parties of record to this cause by electronic notification (NEF)

to the CM/ECF participating attorneys. To the extent the attorneys for the parties are not yet

participating in the CM/ECF system, the foregoing document was duly served by mailing a copy

to the following attorneys of record not yet participating in the CM/ECF system, in accordance

with the provisions of Rule 5, Federal Rules of Civil Procedure:

        John B. Kenison, Jr., NH Bar #5548
        Kenison Law Office PLLC
        913 Elm St., Suite 603
        Manchester, NH 03101
        (603) 471 – 3550


                                              /s/ Heather M. Gamache
                                              Heather M. Gamache

A1474100.v1




                                           Page 10 of 10
